Citation Nr: 1036422	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965; he 
subsequently had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a June 1999 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2001, the Board remanded the claim for further 
development.

A September 2002 Board decision denied the claim.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court/CAVC) - which, pursuant to an unopposed 
motion, entered an Order in March 2003 vacating the Board's 
September 2002 decision and remanded the case to the Board for 
further development and readjudication. 

After receiving the case back from the Court, the Board, in turn, 
then remanded it to the RO in October 2003 for compliance with 
the directives specified - including ensuring compliance with 
the Veterans Claims Assistance Act (VCAA).

Upon completion of the requested development, the case was again 
returned to the Board, which issued another decision in February 
2005, again denying service connection for pes planus.  The 
Veteran again appealed that decision to the Court.  A Joint 
Motion in May 2007 asked the Court to vacate and remand for 
further development and readjudication the portion of the Board's 
February 2005 decision that had denied service connection for pes 
planus (the Board also had denied claims for service connection 
for disability of the right third finger and for disability 
manifested by foot pain and tingling and numbness of the toes - 
all alleged to have been due to cold injury).  Later in May 2007, 
the Court issued an Order granting the Joint Motion - vacating 
and remanding the part of the Board's decision that had denied 
service connection for pes planus and dismissing the appeal as to 
those other issues.  So only the pes planus claim remained.

And to again comply with the Court's Order, the Board again 
remanded this remaining pes planus claim in July 2007, via the 
Appeals Management Center (AMC), for still further development 
and consideration - including, in particular, obtaining a 
clarifying medical opinion in September 2007.

The Board subsequently, in April 2008, issued another decision 
continuing to deny the claim, and the Veteran again appealed to 
the Court.  In a March 2009 Order, granting another Joint Motion, 
the Court again vacated the Board's decision and remanded the 
claim for still further development - specifically, another 
VA examination and opinion.

So to comply with this most recent Court Order, the Board, in 
turn, is again remanding the claim to the RO via the AMC.


REMAND

In this most recent Court-granted Joint Motion, the parties 
determined the Board's most recent April 2008 decision continuing 
to deny the claim impermissibly relied on an inadequate September 
2007 VA examination and, therefore, incorrectly concluded the 
duty to assist had been satisfied.  Once VA determines that an 
examination or opinion is required to decide a claim, VA is 
required to ensure that such an examination or opinion is 
adequate; if it is not, "it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2.  See also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007); Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  See, 
too, Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating that, 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).



An earlier VA examination in May 2002 (and June 2002 addendum) 
was also deemed inadequate, albeit for other reasons, in turn 
necessitating this additional VA examination and opinion in 
September 2007.

In concluding the Veteran's pre-existing pes planus was not 
aggravated during or by his military service beyond the 
condition's natural progression, this most recent September 2007 
VA examiner cited the absence of any documentation of any problem 
with this condition while the Veteran was in the service, such as 
in the way of treatment, or until long after his service had 
ended.  In so concluding, however, the Joint Motion indicates 
this VA examiner impermissibly ignored the Veteran's several lay 
assertions regarding his pes planus symptoms in service, 
assertions the Board, in turn, have deemed both competent and 
credible.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1998) 
(explaining that a Veteran's statements regarding the flatness of 
his feet and the accompanying pain were competent lay statements 
because pes planus is the type of condition that lends itself to 
observation by even a layperson).  The Joint Motion additionally 
cites Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), another 
case that, for essentially this same reason, determined an 
examination was inadequate because the examiner did not comment 
on the Veteran's report of in-service injury and, instead, relied 
on the absence of evidence in his service treatment records 
(STRs) to provide a negative opinion.  In yet another case, 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), also cited 
in the Joint Motion, the Federal Circuit Court similarly 
addressed lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as STRs.

Another VA examination and opinion are therefore needed to also 
consider the Veteran's lay assertions regarding the worsening of 
his pes planus in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); and 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).



Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination for additional medical comment 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that his 
pre-existing pes planus:  i) permanently 
increased in severity during or as a result 
of his military service and ii) even if it 
did, that such increase was beyond the 
condition's natural progression.

To assist in making these important 
determinations, the claims file, including a 
complete copy of this remand and the Joint 
Motion, must be reviewed by the examiner for 
the Veteran's pertinent medical and other 
history.

*The examiner is specifically requested to 
consider the Veteran's lay assertions 
regarding the worsening of his pes planus in 
service (i.e., not just the service treatment 
records).  He says the condition was 
asymptomatic prior to service, even though he 
participated in sports and other activities, 
but that, after receiving combat boots once 
in service, his feet began bothering him 
while at Ft. Bragg in Fayetteville, North 
Carolina.  And although not allowed to go on 
sick call at Ft. Bragg, rather, made to wait 
until he was sent to Ft. Gordon, he 
eventually received arch supports despite 
there being no record of this and aspirin for 
his pain.  He also says he was instructed to 
wear them for only two hours and then remove 
them, but that his First Sergeant at Ft. 
Gordon would not allow him to remove them 
after just two hours of training.  
He acknowledges these supports provided some 
relief of his pain and discomfort, once he 
became acclimated to them, and that he 
continued to wear them for awhile after 
service in his civilian job that required 
working on a cement floor in a mill - though 
he no longer does.  He also says he sometimes 
still takes aspirin for his foot pain and 
occasionally soaks his feet in Epsom salt 
water.

Concerning the service treatment records, for 
balance of the opinion, the March 1963 pre-
induction examination found the Veteran 
weighed 157 lbs. and had asymptomatic 2nd 
degree pes planus.  His service treatment 
records are unremarkable for complaints, 
findings or treatment for any disorders 
involving his feet, so including any problems 
with his pes planus.  His May 1965 military 
discharge examination found that he was 73 
inches tall and weighed 205 lbs.  Also, it 
was reiterated that he had 2nd degree pes 
planus, although there was no express 
indication of whether it was 
asymptomatic/symptomatic.  In an adjunct 
medical history questionnaire, he reported 
having or having had foot trouble, and it was 
indicated that this was in reference to his 
pes planus.  His regular active duty service 
ended in June 1965.

Additional service treatment records 
concerning the Veteran's reserve duty from 
November 1974 to April 1981 make no reference 
to complaints of or treatment for pes planus.  
Examinations in November 1974, when he 
weighed 213 lbs., and in October 1978, when 
he weighed 204 lbs., revealed his feet were 
normal and in adjunct medical history 
questionnaires he denied foot trouble.  
In April 1981 he weighed 240 lbs.

So the examiner is asked to consider all of 
this evidence, medical and lay (and even the 
more recent evidence), in making his/her 
determination.  The examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable, if necessary citing to 
specific evidence in the record to support 
his/her conclusions.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim 
continues to be denied, send the Veteran and 
his representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


